Citation Nr: 0710609	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right knee and left hip 
disabilities.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability, to include 
patellofemoral chondrosis and osteoarthritis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a left hip injury, to include 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
October 1971 to November 1974.  He also had additional 
periods of inactive or active duty for training, to include 
January to March 1991, and July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

A claim for direct service connection for a lumbar spine 
disability, to include osteoarthritis, was denied by the 
Board in a March 1986 decision.  This decision was final when 
issued.  38 C.F.R. § 3.105 (1985).  A new claim for secondary 
service connection was filed in November 2001.  38 C.F.R. 
§ 3.310(a) is applicable to claims for secondary service 
connection as opposed to 38 C.F.R. § 3.303, which deals with 
service connection on a direct basis.  As such, the Board 
finds that the rules pertaining to the finality of decisions 
are not applicable, as the claim for service connection is 
solely based on a theory of secondary causation or 
aggravation. 

This case has previously been before the Board, and was 
remanded in June 2004 and February 2006 for procedural 
compliance and further evidentiary development.  All required 
actions have been taken.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's current low back disability, including degenerative 
arthritis of the lumbar spine, was not caused or aggravated 
by his service-connected right knee or left hip disability.  

2.  The veteran's service-connected right knee disability is 
manifested by mild instability, a history of joint effusion 
and arthritis with painful motion; there is no subluxation, 
no more than mild instability, no recurrent episodes of 
locking, no limitation of extension and no limitation of 
flexion to less than 100 degrees.  

3.  The veteran's service-connected left hip disability is 
manifested by arthritis and slight limitation of motion; 
which in conjunction with a need for an assistive device to 
ambulate constitutes a moderate but no more than moderate 
disability of the hip.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of a service-connected right knee or left hip 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107(b); 38 C.F.R. § 
3.310 (2006); 71 Fed. Reg. 52744 (2006).   

2.  The criteria for a disability rating in excess of 10 
percent for patellofemoral chondrosis of the right knee with 
mild instability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, to include § 
4.71a, Diagnostic Codes 5257, 5258 (2006).

3.  The criteria for separate disability rating of 10 
percent, but no more than 10 percent for right knee 
osteoarthritis with painful motion have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, to include §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006); VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997). 

4.  The criteria for a 20 percent disability rating for 
residuals of a left hip injury, to include osteoarthritis, 
but no more than 20 percent, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § Part 4, 
to include §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5255 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims via 
January 2002 and July 2004 VA letters.  

The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  The Board also finds that the veteran 
was fully notified of the need to give VA any evidence 
pertaining to his claims.  The VA letters advised the veteran 
to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not done in this case regarding the issue of secondary 
service connection.  This notification deficiency was 
addressed per the Board's June 2004 remand.  Significantly, 
however, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
That is, there has been no plausible showing of how the 
essential fairness of the adjudication was affected.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

The veteran was notified of the evidence necessary to 
establish an effective date of award should his claims be 
granted, as required by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disabilities at 
issue were conducted and they provided adequate findings for 
rating purposes.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Legal Criteria

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Increased Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one diagnostic code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When a claim for an increase does not arise from an initial 
grant of service connection, the current level of disability 
is of primary importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Competent Medical Evidence

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Secondary Service Connection for a Low Back Disability

The veteran was denied direct service connection for a low 
back disability in a March 1986 decision by the Board.  This 
decision is final.  Since this time, however, the veteran has 
filed a new claim, alleging that he has a current low back 
disability that was either caused or aggravated by his 
service-connected left hip and right knee disabilities.  This 
claim was denied by the RO in a March 2002 rating decision.  
As the decision on direct service connection is final, and as 
no claim based on "new and material" evidence (see 
38 C.F.R. § 3.156) has been forwarded, the Board will 
consider the veteran's claim for service connection on a 
secondary basis only.  

In February 2006, the Board remanded this case for further 
evidentiary development.  Since the remand, the record was 
supplemented with a report of a December 2004 magnetic 
resonance imaging (MRI) viewing, where mild nonstenotic 
degenerative changes were found at L1-2, L2-3, L3-4.  At L4-
5, disc desiccation with moderate generalized disc bulging 
was found, with additional degenerative changes at L5-S1.  
From this, the veteran was diagnosed with mild to moderate 
osteogenic and discogenic degenerative changes in the lumbar 
spine.  

Per the Board's February 2006 remand, the veteran was 
scheduled for a VA examination to determine if a current 
disability is present, and if so, whether such disability was 
caused or aggravated by the veteran's service-connected hip 
and knee disabilities.  Prior to the issuance of this remand, 
the record reflects a history of limited range of motion of 
the low back as well as chronic lumbar pain.  In April 2006, 
the veteran received a VA orthopedic examination which found 
mild to moderate degenerative disc disease and degenerative 
joint disease at L4-5 with minimal degenerative disc 
disease/joint disease at other levels.  Functional impairment 
was felt to be slight because of this condition, and no 
weakness, fatigability, or incoordination was shown.  From 
this examination report as well as the results of the 
December 2004 MRI, the Board finds that there is sufficient 
medical evidence of record to assess the veteran with a 
current low back disability.  

With respect to an etiological opinion, the report of the 
April 2006 VA examination includes the statement that "the 
low back condition is not caused or related to the service-
connected right knee and/or left hip conditions" and that 
"there is no aggravation" as regards the low back condition 
"of either of his service-connected conditions, right knee 
and left hip."  From this opinion, the Board finds that the 
competent medical evidence of record does not support a 
finding that the veteran's low back condition was caused or 
aggravated by his service connected disabilities, and this 
claim must be denied.  Effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended to implement the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.     

The only evidence supporting the veteran's claim comes from 
his own lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
etiology.  Accordingly, this lay evidence does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b).

Increased Rating of the Right Knee

The veteran was initially granted service connection for a 
right knee disability, to include patellofemoral chondrosis, 
but the disability was deemed not severe enough to warrant a 
compensable rating.  In a September 2000 rating decision, the 
veteran's evaluation was increased to a 10 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The veteran has since posited his current claim, 
alleging that his symptoms are of a greater severity than 
that contemplated by the current rating. 

As this claim is not an appeal from an initial grant of 
service connection, the Board will focus on the current level 
of disability.  In October 2001, the veteran was afforded an 
MRI of the right knee.  The associated imaging report, listed 
an impression of a small patellar spur and tiny joint 
effusion.  Furthermore, the veteran was found to exhibit 
minor internal signal changes within the menisci, more 
suggestive of early intrameniscal degeneration rather than a 
"frank tear."  

The veteran was afforded a comprehensive VA examination in 
February 2002.  In this examination, the veteran was found 
not to have any bony abnormalities or effusions, and the 
knees were non-tender bilaterally.  Joint spaces in the knees 
were normal, with range of motion from 0 to 120 degrees 
bilaterally.  From this, the veteran was diagnosed with 
chronic right knee pain, felt to be "due to right 
patellofemoral dysfunction" that was not present at the time 
of examination.  In July 2004, an addendum was placed in the 
claims file which related to the February 2002 examination.  
The diagnosis was not changed, with a notation being made 
that the veteran had chronic right knee pain with "normal 
range of motion and no disability."  

The veteran was last afforded a VA examination in April 2006 
pursuant to the Board's February 2006 remand.  In this 
examination, the veteran was found to have no tenderness to 
palpation in the right knee, cruciate and collateral 
ligaments were stable with McMurray test, internal torsion, 
and external torsion being negative.  The veteran did not 
display fatigability, effusion, weakness, or incoordination.  
Range of motion findings were extension to 0 degrees, active 
flexion 105 degrees, and passive flexion 125 degrees.  The 
veteran did complain of pain on flexion and there was no 
change to the range of motion findings based on repetition.  
Additionally, X-ray viewings of the right knee returned 
normal findings.  Lastly, the examiner made specific note 
that "there is no patellar chondrosis, repeat, there is no 
patellar chondrosis" and functional impairment was felt to 
be between "slight and moderate."

The veteran submitted a January 2007 X-ray report which shows 
the presence of mild degenerative changes in the right knee 
with a potential posterior loose body.

The veteran's right knee disability is currently rated under 
Diagnostic Code 5257, which pertains to impairment of the 
knee, to include subluxation and instability.  Under this 
provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee; a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability; a maximum 30 percent rating is warranted for 
severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Terms such as "slight, moderate, and 
severe" are not defined by the regulations and must be 
applied in a manner that is "equitable and just."  See 
38 C.F.R. § 4.2.  Furthermore, use by a medical professional 
of terms such as "slight, moderate and severe," while 
probative, are not, dispositive on the issue of severity of 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The October 2001 MRI noted abnormalities in the right knee, 
which, by April 2006, had seemed to resolve as evidenced by 
an X-ray examination.  The objective report of the April 2006 
VA examination specifically ruled out any active pathology 
and deemed the veteran's condition to not rise to a 
"moderate" level.  There are indications in the record that 
the veteran requires a cane to ambulate.  While the clinical 
evidence of record does not show objective evidence of 
instability, it is apparent that there is slight impairment 
of the knee and the use of a cane is consistent with some 
degree of instability.  However, given the negative objective 
tests for instability, the preponderance of the evidence is 
against a finding of more than slight or mild instability.  
There is some indication of a small amount of effusion but no 
medical evidence of recurrent episodes of locking of the 
joint with pain and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  There is no objective 
evidence of subluxation of the right knee.  Accordingly, a 
rating in excess of 10 percent for patellofemoral chondrosis 
is not warranted.  However, such does not end the Board's 
inquiry as there is X-ray evidence of arthritis and painful 
motion of the knee.

The veteran submitted a January 2007 X-ray report which shows 
the presence of mild degenerative changes in the right knee 
with a potential posterior loose body.  This finding of 
degenerative changes is substantial, as it is a new diagnosis 
of osteoarthritis in the knee.  Pursuant to a binding opinion 
of VA's Office of the General Counsel, a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The veteran has reported experiencing pain while moving his 
right knee, and has a radiographically confirmed finding of 
osteoarthritis.  A compensable evaluation under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by x-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  As this is the case, the Board will award a separate 
10 percent rating for arthritis of the right knee.  Id. 

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board also notes that VA General Counsel held in 
VAOPGCOREC 9-2004 that separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint.

In this case, the medical evidence does not show compensable 
limitation of flexion or extension of the knee.  The Board 
notes its duty to consider functional impairment and pain on 
motion per the Board's decision in DeLuca.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 - 207 (1995).  The veteran, 
however, has been found to not exhibit functional loss, 
weakness, fatigability, or incoordination and his pain, as 
the predominant symptom of his condition, is fully 
contemplated in his current rating.  Id.  As such, a rating 
in excess of 10 percent for the veteran's arthritis of the 
right knee with painful, slightly limited motion applying the 
DeLuca factors is not appropriate. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's right knee 
disability, which would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against ratings in 
excess 10 percent for the veteran's arthritis and 
patellofemoral chondrosis of the right knee, the benefit of 
the doubt doctrine is not applicable to this aspect of the 
claim.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Increased Rating of the Left Hip

The veteran is currently rated at a ten percent evaluation 
for residuals of an injury to left hip which occurred during 
a running accident while the veteran was in service.  

As with the claim for the right knee, this is not a claim 
arising from an initial grant of service connection and the 
Board will focus its attention on the current level of 
disability.  See Francisco, supra.  

The veteran received an MRI of the left hip in November 2001, 
slightly after forwarding his current claim for an increase 
in rating.  In the associated report, the veteran was found 
to exhibit signal and contour changes within the left hip 
joint, felt to be compatible with degenerative joint disease.  
At least one ossicle was found to be present, and was 
adjacent to the femoral head.  After this MRI, the veteran 
was afforded a Computerized tomography (CT) scan in January 
2002 which confirmed degenerative changes in the left hip, 
left hip joint diffusion, and a small ossicle contiguous with 
the ventral aspect of the left femoral head, all thought to 
be related to the veteran's remote trauma.  

The veteran was afforded a VA examination in February 2002 
during which he was noted to have chronic left hip pain, with 
mild degenerative joint disease.  Additionally, left 
trochanteric bursitis was noted, with the veteran's range of 
motion found to be flexion to 110 degrees bilaterally, 
extension to 50 degrees bilaterally, internal rotation to 20 
degrees on the left, external rotation to 30 degrees on the 
left, adduction to 25 degrees bilaterally, and abduction to 
40 degrees bilaterally.  As with the knee, an addendum was 
added in July 2004 relating to the results of the February 
2002 examination.  In this report, the earlier range of 
motion findings were confirmed as accurate, although the 
veteran was not examined at the time of the addendum.  The 
addendum did make note that the veteran had received physical 
therapy for his left hip condition.  

To support his claim for an increase, the veteran submitted a 
report of a private orthopedic examination, dated in April 
2002.  In this report, the veteran displayed an antalgic gait 
and a mild Trendelenburg's sign.  Hip range of motion showed 
full extension, negative Thomas test, with flexion to 105 
degrees, external rotation to 40 degrees, internal rotation 
to 5 degrees with significant pain.  Degenerative changes as 
well as bony abnormality near the left femoral neck was 
noted.  The private examiner felt that the veteran should 
continue to treat his condition via medical measures, and did 
not feel a surgical hip replacement was appropriate given the 
relatively young age of the veteran.  

The veteran was last afforded a comprehensive VA examination 
in April 2006.  In the report of this examination, the 
veteran was shown to have range of motion findings of flexion 
to 70 degrees active and passive, abduction to 35 degrees, 
adduction to 25 degrees, internal rotation to 35 degrees, 
external rotation to 50 degrees, with complaints of pain on 
all motions and no change with repetitive usage.  The 
objective impression of the examination was that the veteran 
had degenerative joint disease of the left hip with a "close 
to moderate" functional impairment and slight incoordination 
and limp to the left side.  

Most recently, the veteran submitted a private report of 
orthopedic treatment dated in August 2006.  In this report, 
the veteran was found to exhibit "advanced" post-traumatic 
degenerative joint disease.  Severe degenerative arthrosis of 
the left hip was also identified, and it was felt that the 
veteran exhibited an element of osteonecrosis of the superior 
aspect of the femoral head.

The veteran is currently rated under Diagnostic Code 5255, 
which pertains to impairment of the femur.  X-ray 
examinations have confirmed an ossicle formation equating to 
a malunion in the femur.  The veteran is entitled to the next 
highest 20 percent evaluation if he can show a "moderate" 
knee or hip disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  The report of the April 2006 VA examination shows 
that the veteran's disability is "close to moderate."  An 
assessment such as this by a medical professional is 
probative, but not dispositive on the issue of disability 
severity.  See 38 C.F.R. §§ 4.2, 4.6.  When considered with 
the rest of the evidence of record, including an altered 
gait, need for a cane to ambulate, and the confirmed 
pathology of malunited bone abnormality, the April 2006 
examiner's opinion of "close to moderate" seems to 
accurately capture the veteran's disability picture.  As 
such, the Board concludes that the residuals of the veteran's 
left hip injury, including his arthritic condition, present a 
moderate impairment to his left hip, and an increased rating 
to 20 percent evaluation is warranted.  

The Board has considered other diagnostic codes relating to 
the hip and thigh. Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2006). 
Diagnostic Code 5251 is not for application, as extension has 
not been shown to be limited to 5 degrees.  Additionally, a 
10 percent evaluation is the highest rating under Diagnostic 
Code 5251, and therefore, the current 20 percent rating is 
more favorable to the veteran.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2006). Diagnostic Code 5252, for limitation of 
flexion of the thigh, is also not for assignment, as the 
evidence of record shows that the left leg does not 
experience flexion limited to 20 degrees, which is the 
required criteria for an evaluation in excess of 20 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2006).  Diagnostic Code 5253, for impairment of the thigh, 
is not applicable because it has not been shown that the 
veteran experiences limitation of abduction of the thigh, in 
motion lost, beyond 10 degrees, limitation of adduction of 
the thigh, to the extent that he cannot cross his legs, or 
limitation of rotation of the thigh, to the extent that he 
cannot toe-out more than 15 degrees in the left leg.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2006).  Finally, 
Diagnostic Code 5254 is not for application since the 
evidence does not show a flail joint in the left hip.  38 
C.F.R. § 4.71, Diagnostic Code 5254 (2006).

The medical evidence shows that the veteran does not 
experience any additional functional loss due to his service-
connected left hip disability due to pain, flare-ups of pain, 
weakness, fatigue, incoordination or any other symptom to a 
degree that would support a rating in excess of 20 percent.  
See 38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 5251, 5252, 
5253.and DeLuca, supra.

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
left hip disability, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  Bagwell, supra.

As the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's left hip disability, 
the benefit of the doubt doctrine is not applicable to this 
aspect of the claim.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.













ORDER

Entitlement to service connection for a low back disorder as 
secondary to service-connected right knee and left hip 
disabilities is denied.

Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral chondrosis of the right knee with 
slight instability is denied.

Entitlement to a separate 10 percent rating for 
osteoarthritis of the right knee with painful motion is 
granted, subject to the laws and regulations regarding the 
payment of monetary benefits.  

Entitlement to a 20 percent rating for residuals of a left 
hip injury, to include osteoarthritis is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


